DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/30/21.
Applicant's election with traverse of species B in the reply filed on 11/30/21 is acknowledged.  The traversal is on the ground(s) that the species have some overlap features and the search for each of the species does not place serious search burden on the examiner has been considered.  This is not found persuasive because the basis for the restriction is that species are patentable independent and patentable distinct.  The species of the stiffening material and the thermal conductive material being in vertical direction is patentable distinct from the species of stiffening material and the thermal conductive material being in horizontal direction. They are mutually exclusive from each other. Furthermore, the search for the horizontal arrangement species is not required for the vertical arrangement. Therefore, if it was not restricted, it would place a serious search burden to the examiner for considered and search for both of the species. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “heat generating component” is interpreted to be an electronic device as described in page 7, paragraph 21 in the specification. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-11 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandel et al. (US 7,352,585B2).  Regarding claims 1, 9 and 18, Mandel discloses (figures 1-2) a system comprising at least one heat generating component (chip 12); a heat sink (upstanding cooling fins on upper surface of 30, column 5, lines 17-20 or conductive material 34);   and a heat spreader (30) disposed between the at least one heat generating component and the heat sink, the heat spreader comprising a first planar region having a first surface (upper surface of 30) configured to contact the heat sink (upstanding cooling fins on upper surface of 30, column 5, lines 17-20 or conductive material 34); at least one second planar region (26) having a second surface configured to contact a surface of the at least one heat generating component (12, see figure 2), the at least one second planar region being parallel to the first planar region and disposed in at least one plane that is offset from the first planar region (located on two different planes); and a plurality of flexure regions (inclined wall of 32) disposed at Regarding claims 2,10 and 19, mandel discloses (figure 2) that the first planar region (30) has at least one opening (32) corresponding to a location of the at least one second planar region and the flexure regions.  Regarding claims 3, 11 and 20, Mandel discloses (figure 1) that the at least one second planar region (30) comprises multiple second planar regions (26); the plurality of flexures (inclined wall of 32) comprises multiple flexure regions for each of the second planar regions; and the at least one opening comprises multiple openings (32), each opening corresponding to one of the second planar regions.  
Regarding claims 8 and 16, Mandel discloses (figure 2) a reinforcing plate (upper or lower case 20) over the at least one second planar region (26), as the heat dissipating apparatus (10) is turned over.  Regarding the limitation of  “disposed over”, over and under is a relative term, as the heat dissipating apparatus 10 is oriented in a  turned over arrangement, the once “over”, will become “under”.  Alternatively, the bottom flat portion of opening 32, disposed over the second planar region (26) is also considered to be a reinforcing plate. 
Regarding claim 17, Mandel discloses (figure 2) a substrate (16), wherein the least one heat generating component (12) is disposed on the substrate.
Claims 1,8,9,10 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuya (US 6,504,720).  Regarding claims 1, 9 and 18, Furuya discloses (figure 2) a system comprising at least one heat generating component (chip 9); a heat sink  (36) and a heat spreader (15) disposed between the at least one heat generating component and the heat sink, the heat spreader comprising a first planar region (19,20,21) having a first surface (upper surface) configured to contact the heat sink; at least one second planar region (26) having a second surface configured to contact a surface of the at least one heat generating component (9), the at least one second planar region being parallel to the first planar region and disposed in at least one plane that is offset from the first planar region (located on two different planes); and a plurality of flexure regions (inclined wall 24 shown in figure 2) disposed at an angle or curved relative to the first planar  region and the at least one second planar region, the plurality of flexure regions connecting the at least one second planar region to the first planar region, wherein the first planar region (19,20,21) and the at least one second planar region (26) are formed of at least a thermally conductive material and a stiffening material and the plurality of flexure regions (inclined wall of 24) are formed of at least one stiffening material (same material with first planar region).     
Regarding claims 8 and 16, Furuya discloses (figure 2) a reinforcing plate (30) over the at least one second planar region (26)
Regarding claim 17, Furuya discloses (figure 2) a substrate (6a), wherein the least one heat generating component (9) is disposed on the substrate.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mandel in view of Chao (US 7,944,046).  Mandel substantially discloses all of applicant’s claimed invention as discussed above except for the limitation at least one of the multiple second planar region is disposed in a plane that is different than a plane in which another of the multiple second planar regions is disposed. Chao discloses (figure 3) a heat dissipation device that has multiple planar regions that are in contact with the heat generating components (320,330), wherein at least one of the multiple second planar region is disposed in a plane that is different than a plane in which another of the multiple second planar region is disposed for a purpose of allowing the heat dissipation device to be in contact with a multiple heat generating components of different height. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Chao’s teaching in Mandel’s device for a purpose of allowing the heat dissipation device to be in contact with a multiple heat generating components of different height. 
Allowable Subject Matter
Claims 6-7 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yasuda et al. (US 8,077,476) discloses an electronic device mounting structure.
Markow et al. (US 6,043,981) discloses a heat sink assembly for electrical component.
Lazenby et al. (US 5,065,279) discloses an integral protective enclosure.
Tsai et al. (US 7,755,903) discloses a heat dissipation apparatus.
Bopp et al. (US 6,700,782) discloses an apparatus and method to retain an electronic assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763